 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMercury Service, Inc.; Mercury Refueling, Inc.; andCrew Transit, Inc., Employer' and Internation-al Association of Machinists & AerospaceWorkers, AFL-CIO, Petitioner. Case 31-RC-4679November 24, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEI.I.O, ANI)TRUISI)AI.EUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Susan D.Kunk. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, thecase was transferred to the National Labor Rela-tions Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in the case, the Boardfinds:Mercury Service, Inc., a California corporation,Mercury Refueling, Inc., a Nevada corporation,and Crew Transit, Inc., a California corporation,are all engaged in the business of furnishing groundsupport services to various interstate and/or inter-national air carriers. Each has its principal place ofbusiness located in Los Angeles, California, andeach has received, during the 12 months precedingthe filing of the instant petition, gross revenues inexcess of $50,000 from providing these services tosuch air carriers as Lufthansa Airlines, Japan AirLines, and Air France, each of which in turn re-' At the hearing lhe parties stipulatcd that the petition should heamended Io reflectI he name f Ihc se three Employers, l 'ic wcre tIl hecorIsiderel d it Silgle integrate]d Cnerpr iceives annual gross revenues in excess of $1 millionfrom the interstate and/or international transporta-tion of mail, passengers, and/or cargo. The recordsupports the stipulation of the parties that MercuryService, Inc., Mercury Refueling, Inc., and CrewTransit, Inc. (hereafter collectively Mercury),should be considered as a single integrated enter-prise.Mercury contends that the petition should be dis-missed because jurisdiction is properly with theNational Mediation Board under the RailwayLabor Act and that the National Labor RelationsBoard therefore should not exercise jurisdiction.The Petitioner, on the other hand, contends thatjurisdiction is properly with the National LaborRelations Board.Section 2(2) of the Act provides in pertinent partthat the term "employer" as used in the NationalLabor Relations Act should not include any personsubject to the Railway Labor Act.Accordingly, because of the nature of the juris-dictional question presented here, we requested theNational Mediation Board to study the record inthis case and to determine the applicability of theRailway Labor Act to Mercury. In reply, we wereadvised by the National Mediation Board that, fol-lowing its reading of the record and of subsequentstatements filed with them, the board had conclud-ed that:Based upon the nature of the activities per-formed by Mercury and the degree of controlexercised by the carriers, the (National Media-tion) Board is of the opinion that the activitiesand employees performing such activities aresubject to the Railway Labor Act.2In view of the foregoing, we shall dismiss the in-stant petition.ORDERIt is hereby ordered that the petition in Case 31-RC-4679 be, and it hereby is, dismissed.f Merurv Srvu., Inc., 8 NM B Nio 13 (Iq1KO)253 NLRB No. 57466